DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on August 23, 2022.  Claims 1 – 23 are pending and examined below.

Response to Arguments
On Applicant’s response arguments, with regards to 1 – 23 , filed on August 23, 2022 are moot in view of the new grounds of rejection under the combination of Lee in view of Jeong which are necessitated by Applicant’s amendments.
Please see detailed rejections below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7 – 10, 16 – 18, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong").
As to Claim 1,
Lee’s driver assistance system discloses a method (see at least Figs. 1, 6 - 8,10, 25, 28-30.  In particular, see Figs. 1 and 6.  

    PNG
    media_image1.png
    415
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    399
    341
    media_image2.png
    Greyscale

See ¶0085 - ¶0086, driver notification and warning method wherein a driver is informed of the driver's mental and physical conditions including but not limited to, drowsiness, anxiety, seizures, respiration abnormalities, etc.) comprising:
performing, by one or more processors, state tracking of driving actions performed by a driver of a vehicle while the vehicle travels over a given distance (see at least Figs.  1 - 3, 8, ¶0091, ¶0093, and¶0152, Lee teaches a CAN (controller area network) within a vehicle control device 43, comprising a calculation unit 20 having a memory portion 50 utilizes a processor to perform driver notification.  A skilled artisan recognizes that CANs allow ECUs (Electronic Control Units) which contain processors -- to communicate with a plurality of ECUs integral to the vehicle's platform);
determining, by the one or more processors, whether one of the driving actions is an aberrant driving action or is a non-aberrant driving action performed in response to at least one of
(i) a road condition or (ii) at least one other vehicle based on the sensor information and the state tracking of the driving actions while the vehicle traveled over the given distance (see Fig. 9 ~ process method steps S210 - 217.  

    PNG
    media_image3.png
    743
    573
    media_image3.png
    Greyscale

See Fig. 10 ~ process method step drowsiness load calculation step (S232).

    PNG
    media_image4.png
    525
    791
    media_image4.png
    Greyscale

See ¶0035, ¶0131, ¶0142, and ¶0152, Lee discloses a vehicle driving load (wherein a road condition is assessed while driving) and the aberrant driving action (driving drowsy) is determined to be unsafe when the drowsiness load as a contributing input (driver status load) to an overall driving load, increases the overall driving load such that the overall driving load exceeds safe driving state thresholds);
when the one of the driving actions is determined to be the aberrant driving action (see ¶0085 - ¶0086, ¶0131, ¶0152, and ¶0163. In particular, see ¶0152, driver's drowsiness over driving distance is calculated to be unsafe if it exceeds safe driving state thresholds):
comparing, by the one or more processors, the determined driving action with a behavior model (see Figs. 6, 12, 31 ~ process method step S300.  In particular, see Fig. 31.  

    PNG
    media_image5.png
    517
    796
    media_image5.png
    Greyscale

See ¶0086, ¶0091, and ¶0152, Lee discloses comparing driving action (driving drowsy) respective to a behavior model);
creating, by the one or more processors, a variance signal based on the comparison, the variance signal indicating a deviation in driver performance relative to the behavior model (see Figs. 6, 12, 31, ¶0086, ¶0091 - ¶0092 and ¶0152.  In particular, see Fig. 31 ~ process method step S300.  See ¶0091 - 0092, Lee teaches a variance (deviation) signal indicating a deviation in driver performance (i.e. driving drowsy, etc.) relative to the behavior model (experimental value extracted from a sum of a vehicle driving load) based upon comparing driving actions respective to the behavior model (experimental value extracted from a sum of a vehicle driving load), when such comparison has determined that the driver's driving actions are not in a "safe driving state");
selecting, by the one or more processors, an action from among one or more classes of actions in response to the variance signal (see Figs. 6, 12, 31, and ¶0156, AVN selects an action in response to the variance (deviation) signal indicating a deviation in driver performance (i.e. driving drowsy, etc.) relative to the behavior model (experimental value extracted from a sum of a vehicle driving load)); and
performing, by the one or more processors, the selected action.  (See Figs. 6, 12, 31, and ¶0156, due to driver's incapacitated / inability state (i.e. drowsy state), the vehicle is autonomously stopped in a safe area).  
However, Lee’s driver assistance system does not explicitly disclose receiving, by the one or more processors, sensor information from a perception system of the vehicle.
Jeong, on the other hand, discloses receiving, by the one or more processors, sensor information from a perception system of the vehicle.  (See Figs. 1 - 3, ¶0049, and ¶0051, discloses a forward collision avoidance system comprising a camera and radar to detect objects to avoid collisions with vehicle 10).
Overall, Jeong’s work presents a collision avoidance system wherein an event corresponding to a forward collision avoidance is determined when the vehicle passes a normal braking gate spaced apart from an obstacle set on the road map in a predetermined distance, and applies forced brake control information through an OBD and stops the vehicle when the vehicle passes a forced braking gate when the FCA function of the vehicle is not operated.
Lee is analogous art to the claimed invention as it relates to assessing operation of the vehicle being aberrant in that it provides creating a variance signal based on a comparison of a determined aberrant driving action (i.e. driving drowsy, etc.) to a behavior model, and then subsequently performing an action in response to the variance signal.   Jeong is analogous art to the claimed invention as it relates to collision avoidance respective to assessing operation of the vehicle being aberrant in that it provides recognition of objects external to the vehicle environment which may pose a collision threat and / or adverse driving condition based upon perceived / detected road conditions. (See MPEP § 2141.01(a) )
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lee with sensor information from a vehicle perception system, as taught by Jeong, to provide expanding the determination of objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.
As to Claim 7,
Modified Lee’s driver assistance system substantially discloses the method of claim 1, wherein the one or more classes of actions include at least one of 
warning the driver, autonomous operation of the vehicle, or alerting other vehicles.  (See Figs. 1, and 32 ~ process method step S400.  

    PNG
    media_image6.png
    547
    811
    media_image6.png
    Greyscale

See ¶0085 - ¶0086, ¶0092, and ¶0156, Lee discloses a warning unit 40 which alerts and / or notifies the driver regarding the determined aberrant driving actions (i.e., driving drowsy, etc.)-).
As to Claim 8,
Modified Lee’s driver assistance system substantially discloses the method of claim 1.
However, Lee’s driver assistance system does not explicitly disclose performing by the one or more processors, calibration of one or more sensors of the perception system based on the state tracking. 
On the contrary, Jeong discloses performing by the one or more processors, calibration of one or more sensors of the perception system based on the state tracking.  (See Figs. 1 - 3, ¶0049, and ¶0051, discloses a forward collision avoidance (FCA) system comprising a camera and radar to detect objects to avoid collisions with vehicle 10.  Jeong then teaches driving information detecting unit 11 collecting driving information of operation of vehicle 10 wherein sensors of FCA are refined to perform state tracking of driving actions respective to errors induced by human drivers.  See ¶0068, ¶0083 - ¶0084, and ¶0115 - ¶0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee wherein one or more sensors of the perception system are calibrated based on the state tracking, as taught by Jeong, to provide increased accuracy in determining objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.
As to Claim 9,
Modified Lee’s driver assistance system substantially discloses the method of claim 1, wherein performance of the selected action includes at least one of 
autonomously performing a corrective driving action or providing an alert to the driver regarding the determined aberrant driving actions.  (See Fig. 1 and Fig. 23 ~ process method step S400.  See ¶0085 - ¶0086 and ¶0092, Lee discloses a warning unit 40 which alerts and / or notifies the driver regarding the determined aberrant driving actions (i.e., driving drowsy, etc.)).
As to Claim 10,
Lee’s driver assistance system discloses a control system for a vehicle, the control system (see Figs.  1, 6 - 8,10, 25, 28-30.  In particular, see Fig. 1, ¶0085 - ¶0086, Lee discloses a driver notification and warning system wherein a driver is informed of the driver's mental and physical conditions including but not limited to, drowsiness, anxiety, seizures, respiration abnormalities, etc.) comprising: 
memory configured to store a behavior model (see Figs.  1 - 3, 8, 31, ¶0091 - ¶0093, and ¶0152, Lee teaches a CAN (controller area network) within a vehicle control device 43, comprising a calculation unit 20 having a memory portion 50 utilizes a processor storing a behavior model (experimental value extracted from a sum of a vehicle driving load); and 
one or more processors operatively coupled to the
 memory, the one or more processors being configured to:  (see Figs.  1 - 3, 8, ¶0091, ¶0093, and¶0152, Lee teaches a CAN (controller area network) within a vehicle control device 43, comprising a calculation unit 20 having a memory portion 50 utilizes a processor to perform driver notification)
perform state tracking of driving actions performed by a driver of the vehicle while the vehicle travels over a given distance (see Figs.  1 - 3, 8, ¶0091, ¶0093, and¶0152, Lee teaches a CAN (controller area network) within a vehicle control device 43, comprising a calculation unit 20 having a memory portion 50 utilizes a processor to perform driver notification.  A skilled artisan recognizes that CANs allow ECUs (Electronic Control Units) which contain processors -- to communicate with a plurality of ECUs integral to the vehicle's platform);
determine whether one of the driving actions is an aberrant driving action or is a non- aberrant driving action performed in response to at least one of
(i) a road condition or (ii) at least one other vehicle based on the state tracking of the driving actions while the vehicle traveled over the given distance (see Fig. 9 ~ process method steps S210 - 217.  See Fig. 10 ~ process method step drowsiness load calculation step (S232). See ¶0035, ¶0098, ¶0131, ¶0142, and ¶0152, Lee discloses a vehicle driving load (wherein a road condition is assessed while driving) and the aberrant driving action (driving drowsy) is determined to be unsafe when the drowsiness load as a contributing input (driver status load) to an overall driving load, increases the overall driving load such that the overall driving load exceeds safe driving state thresholds);
when the one of the driving actions is determined to be the aberrant driving action (see ¶0085 - ¶0086, ¶0131, ¶0152, and ¶0163. In particular, see ¶0152, driver's drowsiness over driving distance is calculated to be unsafe if it exceeds safe driving state thresholds):
compare the determined aberrant driving action with the behavior model (see Figs. 6, 12, 31 ~ process method step S300.  In particular, see Fig. 31.  See ¶0086, ¶0091, and ¶0152, Lee discloses comparing driving action (driving drowsy) respective to a behavior model (experimental value extracted from a sum of a vehicle driving load));
create a variance signal based on the comparison, the variance signal indicating a deviation in driver performance relative to the behavior model (see Figs. 6, 12, 31, ¶0086, ¶0091 - ¶0092 and ¶0152.  In particular, see Fig. 31 ~ process method step S300.  See ¶0091 - 0092, Lee teaches a variance (deviation) signal indicating a deviation in driver performance (i.e. driving drowsy, etc.) relative to the behavior model (experimental value extracted from a sum of a vehicle driving load) based upon comparing driving actions respective to the behavior model (experimental value extracted from a sum of a vehicle driving load), when such comparison has determined that the driver's driving actions are not in a "safe driving state");
select an action from among one or more classes of actions in response to the variance signal (see Figs. 6, 12, 31, and ¶0156, AVN selects an action in response to the variance (deviation) signal indicating a deviation in driver performance (i.e. driving drowsy, etc.) relative to the behavior model (experimental value extracted from a sum of a vehicle driving load)); and
perform the selected action.  (See Figs. 6, 12, 31, and ¶0156, due to driver's incapacitated / inability state (i.e. drowsy state), the vehicle is autonomously stopped in a safe area).
However, Lee’s driver assistance system does not explicitly disclose receiving, by the one or more processors, sensor information from a perception system of the vehicle.
Conversely, Jeong discloses receiving, by the one or more processors, sensor information from a perception system of the vehicle.  (See Figs. 1 - 3, ¶0049, and ¶0051, discloses a forward collision avoidance system comprising a camera and radar to detect objects to avoid collisions with vehicle 10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lee with sensor information from a vehicle perception system, as taught by Jeong, to provide expanding the determination of objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.
As to Claim 16,
Modified Lee’s driver assistance system substantially discloses the control system of claim 10, wherein The control system of claim 10, wherein the one or more classes of actions include at least one of  warning the driver, autonomous operation of the vehicle, or alerting other vehicles.  (See Figs. 1 and 32 ~ process method step S400.  See ¶0085 - ¶0086, ¶0092, and ¶0156, Lee discloses a warning unit 40 which alerts and / or notifies the driver regarding the determined aberrant driving actions (i.e., driving drowsy, etc.)).
As to Claim 17,
Modified Lee’s driver assistance system substantially discloses the control system of claim 10.
However, Lee’s driver assistance system does not explicitly disclose wherein the one or more processors are further configured to perform calibration of one or more sensors of the perception system based on the state tracking. 
On the contrary, Jeong discloses wherein the one or more processors are further configured to perform calibration of one or more sensors of the perception system based on the state tracking.  (See Figs. 1 - 3, ¶0049, and ¶0051, discloses a forward collision avoidance (FCA) system comprising a camera and radar to detect objects to avoid collisions with vehicle 10.  Jeong then teaches driving information detecting unit 11 collecting driving information of operation of vehicle 10 wherein sensors of FCA are refined to perform state tracking of driving actions respective to errors induced by human drivers.  See ¶0068, ¶0083 - ¶0084, and ¶0115 - ¶0116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee wherein one or more sensors of the perception system are calibrated based on the state tracking, as taught by Jeong, to provide increased accuracy in determining objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.
As to Claim 18, 
Modified Lee’s driver assistance system substantially discloses the control system of claim 10, wherein performance of the selected action includes at least one of 
autonomously performing a corrective driving action or providing an alert to the driver regarding the determined aberrant driving actions.  (See Fig. 1 and Fig. 23 ~ process method step S400.  See ¶0085 - ¶0086 and ¶0092, Lee discloses a warning unit 40 which alerts and / or notifies the driver regarding the determined aberrant driving actions (i.e., driving drowsy, etc.)).
As to Claim 22,
Modified Lee substantially discloses the method of claim 1, wherein the aberrant driving action occurs when the driver is at least one of inebriated, drowsy or inattentive.  (See ¶0085 - ¶0086, ¶0131, and ¶0163, Lee discloses driver's drowsiness over driving distance).

Claims 2, 4, 6, 11, 13, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong") as to claims 1 and 10 respectively above, and further in view of U.S. Patent Application Publication No. US 2016/0035220 A1 to PAROMTCHIK et al. (herein after " Paromtchik ").
As to Claim 2,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driver assistance system does not explicitly disclose, wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.
On the other hand, Paromtchik discloses wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64, 68, and 80.  See ¶0052 - ¶0062, Paromtchik teaches wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle, as taught by Paromtchik.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 4,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driver assistance system does not explicitly disclose, wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of
a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle.
On the contrary, Paromtchik discloses wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle.  (See Figs. 1 - 7, ¶0036 -  ¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0039, and ¶0048, Paromtchik teaches evaluation of vehicle perception system which comprises sensors such as a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle, as taught by Paromtchik, to provide increased accuracy in determining objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.
As to Claim 6,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driver assistance system does not explicitly disclose further comprising wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes 
comparing the state tracking of driver actions with at least one of map information and
the received sensor information.
Conversely, Paromtchik discloses comparing the state tracking of driver actions with at least one of map information (see Figs. 1 - 7, ¶0020 - ¶0023, ¶0036 - ¶0038, and ¶0048 - ¶0049, and ¶0065 - ¶0082.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0038, and ¶0048, , ¶0082, Paromtchik teaches comparison of the state tracking of driver actions map information by way of his vehicle meandering calculation) and the received sensor information.  (See Figs. 1- 7. In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 – 48, teaching receipt of sensor information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein the state tracking of driver actions is compared with at least one of map information and the received sensor information, as taught by Paromtchik.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 11,
Modified Lee substantially discloses the control system of claim 10.
However, Lee’s driver assistance system does not explicitly disclose, wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.
On the contrary, Paromtchik discloses wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle.  (See Figs. 1 - 7, ¶0047 - ¶0063.  In particular, see Figs. 5 - 6 ~ process method steps 56 - 64, 68, and 80.  See ¶0052 - ¶0062, Paromtchik teaches wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein the behavior model is an aggregated model based on information from multiple drivers other than the driver of the vehicle, as taught by Paromtchik.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 13,
Modified Lee substantially discloses the control system of claim 10.
However, Lee’s driver assistance system does not explicitly disclose, wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of
a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle.
On the other hand, Paromtchik discloses wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle.  (See Figs. 1 - 7, ¶0036 -  ¶0039, and ¶0048 - ¶0049.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0039, and ¶0048, Paromtchik teaches evaluation of vehicle perception system which comprises sensors such as a steering angle sensor, a LIDAR, a radar, an inertial sensor, and motion sensors 20.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of a number of sensors of the perception system, an accuracy of each sensor of the perception system, a sensor field of view, or an arrangement of sensors around the vehicle, as taught by Paromtchik, to provide increased accuracy in determining objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.
As to Claim 15,
Modified Lee substantially discloses the control system of claim 10.
However, Lee’s driver assistance system does not explicitly disclose further comprising wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes 
comparing the state tracking of driver actions with at least one of map information and
the received sensor information.
Conversely, Paromtchik discloses comparing the state tracking of driver actions with at least one of map information (see Figs. 1 - 7, ¶0020 - ¶0023, ¶0036 - ¶0038, and ¶0048 - ¶0049, and ¶0065 - ¶0082.  In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 - 48.   See ¶0036, ¶0038, and ¶0048, , ¶0082, Paromtchik teaches comparison of the state tracking of driver actions map information by way of his vehicle meandering calculation) and the received sensor information.  (See Figs. 1- 7. In particular, see Figs. 2, 3 ~ process block 20, and 4 ~ process method steps 40 - 42 and 46 – 48, teaching receipt of sensor information).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein the state tracking of driver actions is compared with at least one of map information and the received sensor information, as taught by Paromtchik.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.

Claims 3 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong") as to claims 1 and 10 respectively above, and further in view of U.S. Patent Application Publication No. US 2018/0061237 A1 to ERICKSON et al. (herein after "Erickson").
As to Claim 3,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driver assistance system does not explicitly disclose, wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.
Erickson, on the other hand, discloses wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.  (See Figs. 1 - 2, 4, ¶0006, ¶0049, ¶0051, ¶0058 ¶0070, ¶0073 - ¶0074, ¶0079, and Abstract.  In particular, see Fig. 4 ~ process method steps 402 - 406, 408, ¶0006, ¶0049, ¶0070, ¶0074, ¶0079, disclosing a specific  behavior model based on a gender based vehicle driver's driving history).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee with the driving histories profile, as taught by Erickson.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 12,
Modified Lee substantially discloses the control system of claim 10.
However, Lee’s driver assistance system does not explicitly disclose, wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.
Conversely, Erickson discloses wherein the behavior model is specific to the driver of the vehicle based on his or her past driving history.  (See Figs. 1 - 2, 4, ¶0006, ¶0049, ¶0051, ¶0058 ¶0070, ¶0073 - ¶0074, ¶0079, and Abstract.  In particular, see Fig. 4 ~ process method steps 402 - 406, 408, ¶0006, ¶0049, ¶0070, ¶0074, ¶0079, disclosing a specific  behavior model based on a gender based vehicle driver's driving history).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee with the driving histories profile, as taught by Erickson.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.

Claims 5 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong") as to claims 1 and 10 respectively above, and further in view of U.S. Patent Application Publication No. US 2013/0088369 A1 to YU et al. (herein after "Yu").
As to Claim 5,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driver assistance system does not explicitly disclose, wherein determining that the one or more aberrant driving actions have been performed includes evaluating at least one of 
lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.
Yu’s work presents a system wherein the vehicle electronic control unit utilizes vehicle sensors to detect driving situations (characteristics) of a vehicle; receives geolocation data respective of the vehicle; and then performs comparative analytics to determine whether or not the vehicle is being driven in an abnormal state.
Yu further teaches wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile. (See Figs. 1 – 3, and ¶0030, and ¶0035 - ¶0038.  In particular, see Fig. 3.  

    PNG
    media_image7.png
    437
    614
    media_image7.png
    Greyscale

See ¶0030, Yu teaches steering angles, and velocity and acceleration profiles of the vehicle and other / neighboring vehicles in proximity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein determining that the one or more aberrant driving actions have been performed includes evaluating steering angles, and velocity and acceleration profiles, as taught by Yu.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.
As to Claim 14,
Modified Lee substantially discloses the control system of claim 10.
However, Lee’s driver assistance system does not explicitly disclose, wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of 
the road condition or the at least one other vehicle includes evaluation of at least one of lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.
Yu further teaches wherein the determination whether the one of the driving actions is the aberrant driving action or is the driving action performed in response to at least one of the road condition or the at least one other vehicle includes evaluation of at least one of lane departures, weaving within a lane, a speed profile, a braking profile, or a turning profile.  (See Figs. 1 – 3, and ¶0030, and ¶0035 - ¶0038.  In particular, see Fig. 3.  See ¶0030, Yu teaches steering angles, and velocity and acceleration profiles of the vehicle and other / neighboring vehicles in proximity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee wherein determining that the one or more aberrant driving actions have been performed includes evaluating steering angles, and velocity and acceleration profiles, as taught by Yu.  Motivation for combining the element(s) can include, but are not limited to: facilitating updated autonomous vehicle drive control profiles based upon calibrated behaviour models from an aggregate of neighboring vehicle driving behaviours, thereby enhancing safety and efficiency as the autonomous vehicle traverses a diversity of traffic environments and conditions.

Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong") as to claim 10 above, and further in view of U.S. Patent No. 10,913,464 B1 to QIAO et al. (herein after "Qiao").
As to Claim 20,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driving apparatus system does not explicitly disclose the vehicle including the control system of claim 10, the perception system, and 
a driving system operatively coupled to the control system.
Qiao, conversely, teaches a vehicle perception system and a driving system operatively coupled to the control system.  (See Figs. 1 - 7.  In particular, see Figs. 3 ~ process block 302, and 7 ~ process method step 704.  See Col. 6, Lines 12 - 18, "The escalation control system 302 receives various parameters as input and determines an escalation strategy based on the input… parameters regarding the environmental conditions surrounding the vehicle and one or more behavior parameters indicative of a level of awareness of the driver when the vehicle is operating in autonomous mode."  Col. 7, Lines 46 - 54, and Col. 9, Lines 22 - 25, "a behavior disciplining factor is calculated based on the driver driving behavior history... used to prevent or reduce the occurrence of the driver misusing partial automation or conditional automation modes of the vehicle."  Qiao teaches a vehicle configured to evaluate aberrant driving actions of a driver while operating in a partially autonomous driving mode)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Lee a vehicle perception system and a driving system operatively coupled to the control system, as taught by Qiao, to provide increased accuracy in determining objects and / or road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.

Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2018/0268703 A1 to KANG (herein after "Kang").
As to Claim 21,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driving apparatus system does not explicitly disclose wherein the road condition includes construction that resulted in a narrowing of one or more lanes or a loss of an adjacent shoulder.
Kang’s vehicle assisted passing control system presents a vehicle control system wherein a subject vehicle detects whether a leading vehicle in front of the subject vehicle is oversized for the lane the leading vehicle is traveling, and subsequently performs an assisted passing of the leading vehicle based on a passing parameter threshold respective to the oversize degree of the leading vehicle. 
Kang further teaches wherein the road condition includes construction that resulted in a narrowing of one or more lanes or a loss of an adjacent shoulder.  (See Fig. 3A, ¶0027 - ¶0028 and ¶0043, Kang discloses an ECU 100, a road sensor 116, and location sensor 118 which work in conjunction to determine a type of road, in particular roads, where construction is occurring.  He then further teaches determination of the geometry of each road lane, including the geometry of the shoulders adjacent to the lanes, respective to construction being performed on the lanes, in particular, construction resulting in narrowing of the shoulders and / or a loss of a shoulder.  In these particular events, Kang’s vehicle assisted passing control system does not assist a subject vehicle to pass a leading vehicle due to the shoulders characteristics).
Kang is analogous art to the claimed invention as it relates to collision avoidance in that it provides recognition of road condition includes construction that resulted in a narrowing of one or more lanes or a loss of an adjacent shoulder.  (See Fig. 3A, ¶0027 - ¶0028 and ¶0043 of Kang).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lee wherein the road condition includes construction that resulted in a narrowing of one or more lanes or a loss of an adjacent shoulder, as taught by Kang, to provide expanding the determination road conditions that may adversely impact, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.

Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. US 2016/0023666 A1 to LEE (herein after "Lee") in view of U.S. Patent Application Publication No. US 2020/0160627 A1 to JEONG et al. (herein after "Jeong") as to claim 1 above, and further in view of U.S. Patent Application Publication No. US 2019/0071072 A1 to SEO (herein after "Seo").
As to Claim 23,
Modified Lee substantially discloses the method of claim 1.
However, Lee’s driving apparatus system does not explicitly disclose wherein the aberrant driving action occurs when the driver is inexperienced.
Seo’s work presents a vehicle driving control system in which a target vehicle’s driving and maneuvering is controlled based upon the calculated level of danger that a detected object in proximity to the target vehicle presents to the target vehicle  (See Fig. 5 of Seo).
Seo further discloses wherein the aberrant driving action occurs when the driver is inexperienced.  (See Fig. 3 ~ process method step 320.  

    PNG
    media_image8.png
    630
    584
    media_image8.png
    Greyscale

¶0063 - ¶0064 and ¶0069, SEO discloses a vehicle control device which calculates / determines driving patterns which characterizes the driver as inexperienced).
Seo is analogous art to the claimed invention as it relates to collision avoidance respective to assessing operation of the vehicle being aberrant in that it provides recognition of aberrant driving actions, specifically as driver inexperience. (See Fig. 3 ~ process method step 320 and ¶0063 - ¶0064 and ¶0069 of Seo).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Lee with sensor information to determine wherein the aberrant driving action occurs when the driver is inexperienced, as taught by Seo, to provide expanding the determination of objects dynamic, inconsistent, and erratic movements, thereby enabling benefits, including but not limited to:  increasing vehicle driving safety by minimizing errors due to solely relying on driver’s determination of objects and / or road conditions.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

	/PETER D NOLAN/               Supervisory Patent Examiner, Art Unit 3661